Name: 81/73/EEC: Council Decision of 20 January 1981 appointing an alternate member of the Advisory Committee on Medical Training
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-03-04

 Avis juridique important|31981D007381/73/EEC: Council Decision of 20 January 1981 appointing an alternate member of the Advisory Committee on Medical Training Official Journal L 057 , 04/03/1981 P. 0021 - 0021****( 1 ) OJ NO L 167 , 30 . 6 . 1975 , P . 17 . ( 2 ) OJ NO L 63 , 8 . 3 . 1980 , P . 24 . COUNCIL DECISION OF 20 JANUARY 1981 APPOINTING AN ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON MEDICAL TRAINING ( 81/73/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO COUNCIL DECISION 75/364/EEC OF 16 JUNE 1975 SETTING UP AN ADVISORY COMMITTEE ON MEDICAL TRAINING ( 1 ), AND IN PARTICULAR ARTICLES 3 AND 4 THEREOF , WHEREAS , BY ITS DECISION 80/260/EEC ( 2 ), THE COUNCIL APPOINTED MR PAOLO MICHELE EREDE ALTERNATE MEMBER FOR THE PERIOD ENDING 5 APRIL 1982 ; WHEREAS ON 5 JANUARY 1981 THE ITALIAN GOVERNMENT NOMINATED MR GUIDO TESTA TO REPLACE MR PAOLO MICHELE EREDE , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR GUIDO TESTA IS HEREBY APPOINTED ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON MEDICAL TRAINING IN PLACE OF MR PAOLO MICHELE EREDE FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , WHICH RUNS UNTIL 5 APRIL 1982 . DONE AT BRUSSELS , 20 JANUARY 1981 . FOR THE COUNCIL THE PRESIDENT CH . A . VAN DER KLAAUW